Name: Commission Directive 2006/76/EC of 22 September 2006 amending Council Directive 91/414/EEC as regards the specification of the active substance chlorothalonil (Text with EEA relevance)
 Type: Directive
 Subject Matter: agricultural policy;  marketing;  means of agricultural production;  technology and technical regulations
 Date Published: 2007-12-01; 2006-09-23

 23.9.2006 EN Official Journal of the European Union L 263/9 COMMISSION DIRECTIVE 2006/76/EC of 22 September 2006 amending Council Directive 91/414/EEC as regards the specification of the active substance chlorothalonil (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second indent of the second subparagraph of Article 6(1) thereof, Whereas: (1) After a review in which the Netherlands acted as Rapporteur Member State, Commission Directive 2005/53/EC (2) added the active substance chlorothalonil to Annex I to Directive 91/414/EEC. Directive 2005/53/EC provides for maximum levels for certain impurities. Following the Commissions usual practice, these levels were based on specifications drafted by the Food and Agriculture Organisation (FAO) of the United Nations as regards the purity and levels of impurities contained in active substances, and in particular a publication of February 2005. Those specifications set a maximum level for hexachlorobenzene of 0,01 g/kg active substance. However, the FAO has issued a further set of specifications for chlorothalonil (3), which became available in December 2005, after the adoption of Directive 2005/53/EC. These specifications completed and formally repealed the specifications of February 2005 that were taken into consideration when that Directive was adopted. The new specifications set a maximum level for hexachlorobenzene of 0,04 g/kg active substance. (2) Although the Community is entitled to set its own level of protection for public health, animal health and the environment, it has been examined whether the purity levels laid down by Directive 2005/53/EC could be adjusted to reflect the new FAO specifications. (3) The Netherlands, after carrying out an ad hoc toxicological and ecotoxicological assessment, reached the conclusion that such a modification does not generate risks in addition to those already taken into account when chlorothalonil was added to Annex I to Directive 91/414/EEC. This conclusion was communicated to the other Member States, which agreed. In the light of this conclusion, and of the special circumstances of this case, the Commission considers that it is justified to modify the specification for chlorothalonil. (4) Since Directive 2005/53/EC requires Member States to apply its Article 2 from 1 September 2006, the amended specification for chlorothalonil should also apply from this date, without prejudice to the other deadlines laid down by Article 3 of Directive 2005/53/EC. As a consequence, this Directive should enter into force as quickly as possible. (5) It is therefore appropriate to amend Directive 91/414/EEC accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 91/414/EEC is amended as set out in the Annex to this Directive. Article 2 Member States shall adopt and publish by 31 August 2006 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 September 2006. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 22 September 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2006/75/EC (OJ L 248, 12.9.2006, p. 3). (2) OJ L 241, 17.9.2005, p. 51. (3) FAO Specifications and Evaluations for Agricultural Pesticides  Chlorothalonil (Tetrachloroisophtalonitrile) (December 2005). ANNEX In Annex I to Directive 91/414/EEC, row 102 is replaced by the following: No Common Name, Identification Numbers IUPAC Name Purity (1) Entry into force Expiration of inclusion Specific provisions 102 Chlorothalonil CAS No 1897-45-6 CIPAC No 288 Tetrachloroisophthalonitrile 985 g/kg  Hexachlorobenzene: not more than 0,04 g/kg  Decachlorobiphenyl: not more than 0,03 g/kg 1 March 2006 28 February 2016 PART A Only uses as fungicide may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on chlorothalonil, and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health on 15 February 2005 shall be taken into account. In this overall assessment Members States must pay particular attention to the protection of:  aquatic organisms,  groundwater, in particular with regards to the active substance and its metabolites R417888 and R611965 (SDS46851), when the substance is applied in regions with vulnerable soil and/or climate conditions. Conditions of use should include risk mitigation measures, where appropriate. (1) Further details on identity and specification of active substance are provided in the review report.